          Case 2:18-cv-02864-SHR Document 18 Filed 10/23/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Robert Edward Johnson,                          No. CV-18-02864-PHX-SHR
10                  Petitioner,                      ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15            On August 17, 2020, Magistrate Judge D. Thomas Ferraro issued a Report and
16   Recommendation (“R&R”) in which he recommended the Court dismiss Petitioner
17   Robert Edward Johnson’s Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. §
18   2254 (“Petition”). (Doc. 17.) The R&R notified the parties they had fourteen (14) days
19   from the date of the R&R to file any objections. No objections have been filed.
20            If neither party objects to a magistrate judge’s report and recommendation, the
21   District Court is not required to review the magistrate judge’s decision under any
22   specified standard of review. Thomas v. Arn, 474 U.S. 140, 150 (1985). However, the
23   statute for review of a magistrate judge’s recommendation “does not preclude further
24   review by the district judge, sua sponte or at the request of a party, under a de novo or
25   any other standard.” Thomas, 474 U.S. at 154.

26            The Court has reviewed the Petition (Doc. 1), the Respondent’s Response (Doc.

27   16), and Judge Ferraro’s R&R (Doc. 17). The Court finds the R&R well-reasoned and

28   agrees with Judge Ferraro’s conclusions.
       Case 2:18-cv-02864-SHR Document 18 Filed 10/23/20 Page 2 of 2



 1          IT IS ORDERED the R&R is ADOPTED (Doc. 17) and Robert Edward Johnson
 2   Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 is DENIED and
 3   DISMISSED (Doc. 1). The Clerk of Court shall docket accordingly and close the case
 4   file in this matter.
 5
            Dated this 22nd day of October, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
